DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 7/16/2021 have been accepted. Claims 1-20 are still pending. Claims 1, 9, and 13 are amended. Applicant’s amendments to the claims and specification has overcome every objection previously set forth in the Non-Final Office Action mailed 4/16/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US PGPub 2016/0371021, hereafter referred to as Goldberg) in view of Zhao (US PGPub 2018/0349494) in view of Freescale Semiconductor, Introduction to Device Trees, Sept, 2015 (hereafter referred to as Freescale).
Regarding claim 1, Goldberg teaches a memory management method a memory comprising: acquiring a currently required reserved memory value of a dedicated component/application, which is calculated according to data types of the component/application, wherein the memory is a physical memory which is divided into a reserved memory and a running memory, the reserved memory is a part of the physical memory which is reserved by an operating system for the dedicated component/application and is not to be mapped into the running memory, the reserved memory is space reserved by the operating system for a dedicated component/application to store data, the running memory as a memory viewed in the operating system is total memory available when the operating system runs programs (Paragraph [0054], states that tenants (component/ application) can be allocated space in storage (reserved space) and unused memory can be assigned to a free storage (running memory). It also states that the tenants can require additional space which would require a reallocation (acquiring a current required reserved memory value). Paragraph [0041], shows that the programs can implement particular tasks or abstract particular data types meaning the request for space of a tenant can be based according to the abstract of a particular data type), judging whether the currently required reserved memory value is smaller than an allocated reserved memory value, the allocated reserved memory value being a reserved memory size allocated by the operating system to the component/application, and when the currently required reserved memory value is smaller than the allocated reserved memory value, recovering redundant allocated reserved memory, and reallocating the recovered reserved memory for use as running memory (Paragraph [0056], describes the situation where a tenant no longer needs all the storage it has (the required value is smaller than the actual) then the unused space is reclaimed and added to the free storage pool). Goldberg does allocated in advance before startup of the operating system, and is not to be mapped into the running memory and the operating system at the time of the startup of the operating system.
Zhao teaches performing system operations using an Application Programming Interface function (API function) (Paragraph [0293], states that the computer readable instructions can be realized as an application programming interface). Since both Goldberg and Zhao teach the use of computer instructions it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the realization of the computer readable instructions of Goldberg for the realization of Zhao to obtain the predictable result of performing the calculation by using an Application Programming Interface function (API function). Goldberg and Zhao do not teach the reserved memory is allocated in advance before startup of the operating system, and is not to be mapped into the running memory and the operating system at the time of the startup of the operating system.
Freescale the reserved memory is allocated in advance before startup of the operating system, and is not to be mapped into the running memory and the operating system at the time of the startup of the operating system (pg. 4-6, Section 4 Memory mapping and addressing, discusses how memory mapping using a device trees. Pg. 9-10, Section 7 Device tree inclusion, states that the device tree can be implemented using files that are then used by the compiler (Section 8, pg. 11) which is then used by the Linux kernel at boot (when the operating system starts) meaning that the reserved memory is allocated beforehand and is not mapped into the running memory at the time of startup). Since both Goldberg/Zhao and Freescale teach reserving memory for a dedicated component it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of determining the allocated reserved memory of Goldberg and Zhao for that of Freescale to obtain the predictable result of the reserved memory is allocated in advance before startup of the operating system, and is not to be mapped into the running memory and the operating system at the time of the startup of the operating system.
Regarding claim 2, Goldberg, Zhao, and Freescale teach all the limitations to claim 1. Goldberg further teaches wherein the allocated reserved memory value is an initial reserved memory size allocated by the operating system to the component application for the first time (Paragraph [0054] and [0056], as the process of reclamation is an ongoing one it means that the allocated reserve memory value can be the initial value that is allocated to the tenant or it can be a reallocated value that is given later on in time). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Goldberg, Zhao, and Freescale teach all the limitations to claim 1. Goldberg further teaches wherein the allocated reserved memory value is a reserved memory size already reallocated by the operating system according to an actually required reserved memory size of the component application (Paragraph [0054] and [0056], as stated in the rejection to claim 2). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Goldberg, Zhao, and Freescale teach all the limitations to claim 3. Goldberg further teaches wherein said acquiring a currently required reserved memory value of a component/application comprises: receiving a change notification of the component/application (Paragraph [0054], [0056], and [0059], states that tenants can request space if needed and when the tenants no longer require the additional space it can be reclaimed), and acquiring the currently required reserved memory value of the changed component/application (Paragraph [0054] and [0056], as stated previously it is inherent that the currently required reserved memory value would be acquired as a change in allocation has to occur). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Goldberg, Zhao, and Freescale teach all the limitations to claim 4. Goldberg further teaches wherein the method further comprises: when the currently required reserved memory value of the changed component/application is larger than the allocated reserved memory value, judging whether the currently required reserved memory value is smaller than or equal to an unoccupied value of current running memory, and when the currently required reserved memory value is smaller than or equal to the unoccupied value of the current running memory, allocating a memory space of a target size of the currently required reserved memory from the running memory to the changed component/application directly, setting the running memory allocated to the  (Paragraph [0056], this is inherent that the if the requested additional space for a tenant is smaller than the available free space in the global free storage pool (unoccupied value of running memory) then space is allocated from there for both new tenants that require allocation and previous tenants requiring more space. This also means that when new tenant requests space and an old tenant deallocates space (the scenario that is related to the claim limitation), the free space will be allocated to the new tenant as a new reserved space for that tenant and marked as reserved and the old tenant’s space would be recovered and become free space). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Goldberg, Zhao, and Freescale teach all the limitations of claim 5. Goldberg further teaches wherein the method further comprises: when the currently required reserved memory value is larger than the unoccupied value of the current running memory, cleaning occupied running memory until the unoccupied value of the current running memory is larger than the currently required reserved memory value, reallocating a memory space of a target size of the currently required reserved memory from the running memory to the changed component/application directly, setting the running memory allocated to the changed component/application to be a new allocated reserved memory, recovering the previously allocated reserved memory as a whole, and using the (Paragraph [0058], describes the method of cleaning storage space before adding it to the global free storage pool. Once the global free storage reaches a predefined low threshold (due to allocating free space to tenants based on change requests), free space storage pools (running memory that is still technically occupied) are scanned to find unused space that can be recycled (cleaned) and moved to the global free storage pool so that it can then be allocated to requesting tenants (also means that the previously allocated space has been reclaimed). The process will then continue as stated in the rejection to claim 5). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Goldberg, Zhao, and Freescale teach all the limitations to claim 4. Goldberg further teaches wherein the method further comprises: when the currently required reserved memory value of the changed component/application is larger than the allocated reserved memory value, judging whether a difference value between the currently required reserved memory value and the allocated reserved memory value is smaller than or equal to an unoccupied value of current running memory, and when the difference value between the currently required reserved memory value and the allocated reserved memory value is smaller than or equal to the unoccupied value of the current running memory, allocating running memory of a size of the difference value between the currently required reserved memory value and the allocated reserved memory value to the changed component application and setting the allocated running memory to be reserved memory (Paragraph [0056], this is inherent that the if the requested additional space for a tenant is smaller than the available free space in the global free storage pool (unoccupied value of running memory) then space is allocated from there for both new tenants that require allocation and previous tenants requiring more space (the difference between the already allocated space and required allocated that has been requested)). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 8, Goldberg, Zhao, and Freescale teach all the limitations to claim 7. Goldberg further teaches wherein the method further comprises: when the difference value between the currently required reserved memory value and the allocated reserved memory value is larger than the unoccupied value of the current running memory, cleaning occupied running memory until the unoccupied value of the current running memory is larger than the difference value between the currently required reserved memory value and the allocated reserved memory value, reallocating running memory of a size of the difference value between the currently required reserved memory value and the allocated reserved memory value to the changed component/application, and meanwhile setting the allocated running memory to be reserved memory (Paragraph [0058], describes the method of cleaning storage space before adding it to the global free storage pool. Once the global free storage reaches a predefined low threshold (due to allocating free space to tenants based on change requests), free space storage pools (running memory that is still technically occupied) are scanned to find unused space that can be recycled (cleaned) and moved to the global free storage pool so that it can then be allocated to requesting tenants (also means that the previously allocated space has been reclaimed)). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 9-12, claims 9-12 are the apparatus claims associated with claims 1-6. Since Goldberg, Zhao, and Freescale teach all the limitations of claims 1-6 and Goldberg further teaches an electronic apparatus, comprising a display screen, a processor and a memory, the processor being coupled to the memory, the memory being configured to store an operating system (Paragraph [0047] and Fig. 1), and wherein the display screen is configured to display a value of current running memory (Paragraph [0028], the reporting to the provider makes it inherent that it would be displayed as it is a method of controlling computer resources), they also teach all the limitations of claims 9-12; therefore the rejection to claims 1-6 also apply to claims 9-12.
Regarding claims 13-20, claims 13-20 are the device claims associated with claims 1-8. Since Goldberg, Zhao, and Freescale teach all the limitations of claims 1-8 and further teaches a device with a storage function, wherein the device has program stored therein (Fig. 1 and Paragraph [0075]), they also teach all the limitations of claims 13-20; therefore the rejections to claims 1-8 also apply to claims 13-20.
	
Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive. The applicant first argues that Goldberg does not teach the limitations of the independent claims because Goldberg uses “storage” not “memory”. The examiner respectfully .
Regarding applicant’s argument that Goldberg does not teach the amended limitations to the independent claims, the examiner agrees because Goldberg is never relied upon to teach those limitations. Freescale is relied upon to teach these amendments as they are broader versions of the canceled limitations regarding the DTS file (as the new limitations do not specify the method of allocating the reserved memory prior to startup). In combination the references do teach the limitations of the independent claims and the rejections still hold.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL D TSUI/Primary Examiner, Art Unit 2132